Citation Nr: 0213351
Decision Date: 10/01/02	Archive Date: 11/06/02

DOCKET NO. 98-17 913A              DATE OCT 01, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Houston, Texas

THE ISSUES

Entitlement to a disability rating in excess of 20 percent for
diabetes mellitus prior to July 16, 1998 and in excess of 40
percent since July 16, 1998.

Entitlement to a total rating based on individual unemployability
due to service-connected disabilities.

REPRESENTATION 

Appellant represented by: Veterans of Foreign Wars of the United
States

ATTORNEY FOR THE BOARD 

W. Sampson, Counsel

INTRODUCTION

The veteran had active service from December 1992 to October 1997.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a November 1997 rating decision of the Houston, Texas,
Department of Veterans Affairs (VA) Regional Office (RO), which
granted service connection and assigned a 20 percent rating for
diabetes mellitus and denied service connection for hearing loss
and tinnitus. In an August 1999 rating decision, the RO denied
entitlement to a total disability rating based on individual
unemployability, which the veteran has appealed.

This case was previously before the Board in January 2000 when it
was remanded for reconsideration under the provisions of the
Veterans Claims Assistance Act of 2000, and for additional
development of the record.

REMAND

When this case was remanded by the Board in January 2001 the
veteran was to be provided an audiometric examination to determine
if he had hearing loss disability, inasmuch as his hearing acuity
shown on prior audiometric evaluations did not meet the
requirements for hearing disability under 38 C.F.R. 3.385 (2001).
Additionally, the remand included specific questions to be answered
by the examiner if the veteran had hearing disability meeting the
criteria of 38 C.F.R. 3.385. The veteran's hearing was tested in
August 2001 and again did not meet the definition of hearing
disability under 38 C.F.R. 3.385, the governing regulation.
However, although there was no hearing disability shown, service
connection was granted for bilateral hearing loss (as well as
tinnitus) in an April 2002 rating decision. The questions in the
Board remand were ignored. In any event, the rationale for granting
service connection for "hearing loss" that does not meet the legal
definition of a service connectable hearing disability (see 38
C.F.R. 3.385) is not apparent and, inasmuch as the claim of TDIU is
before the Board, this matter is relevant.

2 -

The April 2002 rating decision also increased the veteran's rating
for service- connected diabetes mellitus to 40 percent, effective
July 16, 1998, noted by the RO to be the date that medical records
show he went.on insulin. In that regard Diagnostic Code 7913
provides a 20 percent. rating for diabetes mellitus requiring
insulin and restricted diet, or; oral hypoglycemic agent and
restricted diet. However, for a 40 percent rating under Diagnostic
Code 7913 there must be diabetes requiring insulin, restricted
diet, and regulation of activities. Thus, in its remand the Board
had requested that the veteran obtain from his treating physician
a report regarding any restrictions in his daily activities.
Thereafter, the RO wrote to the veteran and asked that he authorize
the release of his medical records pursuant to the Board's remand,
but it did not ask the veteran to obtain a report from his
physician. The Board had also instructed the RO to provide the
veteran an endocrinology examination to assess his diabetes and to
ask the examiner to certain questions. Although an examination
titled "for diabetes mellitus exam" was performed in August 2001,
the examiner stated that it was a "general medical examination" and
the examination report does not address the matters raised by the
Board.

Among the veteran's other service connected disabilities that must
be considered in respect to his TDIU claim is peripheral
neuropathy. Following a November 1998 VA neurological examination
that diagnosed possible mild sensory distal neuropathy (with prior
EMG and nerve conduction studies noted to have been normal),
service connection was granted for peripheral neuropathy of the
right lower extremity and a 20 percent rating was assigned under
Diagnostic Code 8520. That code provides a 20 percent rating for
moderate incomplete paralysis of the sciatic nerve. Subsequent to
the August 2001 general medical examination, service connection was
granted for peripheral neuropathy of the left lower extremity and
a 20 percent rating was assigned under Code 8520. The examination
report contains no complaints at all regarding the lower
extremities and no relevant abnormal findings, despite mentioning
peripheral neuropathy and containing a diagnosis of peripheral
neuropathy of the feet.

3 -

In order to properly decide this case, additional development is
required, in part because of the deficiencies in the development
previously requested by the Board. Thus, the case is remanded for
the following:

1. The RO must review the claims file and ensure that all
notification and development action required by 38 U.S.C.A. 5102,
5103, and 5103A (West 1991 & Supp. 2001) are fully complied with
and satisfied. See also 66 Fed. Reg. 45620-32 (August 29, 2001) (to
be codified at 38 C.F.R. 3.159).

2. The RO should ask the veteran whether he. has received private
medical care for any of his service-connected disabilities since
March 2001 and, if so, to identify the medical care providers and
authorize the release of his medical records. The RO should then
obtain any records.

3. The RO should obtain any medical VA medical records, inpatient
and outpatient, for any treatment or evaluation the veteran has
received subsequent to the last records in the claims file.

4. The veteran should be asked to complete and submit VA Form 21-
8940, Veteran's Application for Increased Compensation Based on
Unemployability, if he is still seeking a total rating based
individual unemployability and to state whether he has ever applied
for Social Security Administration (SSA) disability benefits and,
if so, approximately when and the outcome of his claim. If the
veteran has ever applied for SSA disability benefits, request from
SSA a copy of his claim, the medical records in his file and the
decision issued.

4 -

4. Thereafter the RO should afford the veteran a thorough
endocrinology/diabetes examination (not just a general medical
examination) by a board certified endocrinologist or internist who
specializes in treating diabetes. The claims folder must be made
available to and reviewed by the examiner. After reviewing the
file, examining the veteran and affording the veteran any indicated
diagnostic/laboratory studies, the examiner should describe the
status of the veteran's diabetes mellitus, to include addressing
the following: State how many insulin injections the veteran's
diabetes requires each day; whether the diabetes requires
regulation of activities and, if so, in what respect; whether the
veteran has experienced progressive loss of weight and strength due
to diabetes and, if so, to what extent; and whether he has any
complications of diabetes other than peripheral neuropathy and, if
so, what they are. Any additional examinations or studies deemed
necessary by the examiner must be undertaken.

5. The veteran should be afforded a special neurological
examination by a specialist in neurology to assess whether he
actually has peripheral neuropathy due to diabetes and, if so, its
manifestations and severity. Each extremity should be discussed.
The claims folder must be made available to and reviewed by the
examiner and all indicated diagnostic studies should be performed.

6. Thereafter, the RO should review the record and explain the
basis for the grant of service connection for hearing loss in light
of the provisions of 38 C.F.R. 3.385. The RO should also review the
rating criteria of Diagnostic Code 7913 (and 5820) in association
with the evidence. If any benefit sought on appeal remains denied,

5 -

the veteran and his representative, if any, should be provided a
supplemental statement of the case (SSOC). The SSOC must contain
notice of all relevant actions taken on the claim for benefits, to
include a summary of the evidence and applicable law and
regulations considered pertinent to the issue currently on appeal.
An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2002)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

JANE E. SHARP 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2002), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2001).

6 - 



